Exhibit 10.6
 
AMENDING AGREEMENT


THIS AMENDING AGREEMENT dated effective the 13th day of December, 2010.


BETWEEN:


FOCUS GOLD MEXICO CORPORATION, a corporation existing under the laws of the
State of Delaware (the “Purchaser”)


and


SANTIAGO LEON AVELEYRA, EDUARDO ZAYAS DUENAS AND CARMEN LETICIA CALDERON LEON
(each a “Seller” and collectively, the “Sellers”)


and


GOLD BAG INC., a corporation existing under the laws of the State of Nevada
(“Gold Bag”)



and


FAIRFIELDS GOLD, S.A. de C.V., a corporation existing under the laws of Mexico
(the “Corporation”)


WHEREAS the parties hereto entered into a share purchase agreement dated
November 10, 2010 (the “Purchase Agreement”) pursuant to which, among other
things, the Purchaser agreed to purchase from the Sellers all of the issued and
outstanding shares of the Corporation upon the terms and conditions set forth in
the Memorandum of Understanding;


AND WHEREAS the parties wish to amend the Purchase Agreement in the manner
hereinafter provided for;


NOW THEREFORE THIS AGREEMENT WITNESSSES THAT in consideration of the covenants
and agreements herein contained and other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties hereto
covenant and agree as follows:
 
1.
Capitalized terms used but not otherwise defined herein shall have the
respective meaning ascribed thereto in the Purchase Agreement.

 
2.
Section 7.1 of the Purchase Agreement is deleted in its entirety and replaced
with the following:

 
“The Closing shall take place at the Closing Time at a mutually agreeable
location in the United States.”
 
3.
Section 2.3(1) of the Purchase Agreement is deleted in its entirety and replaced
with:

 
The Fixed Component shall be payable by the issuance of 13,500,000 Gold Bag
Shares.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.
Section 7.3(1) of the Purchase Agreement is deleted in its entirety and replaced
with:

 
“Minimum Cash Position.  At the Closing Time, the Purchaser shall have minimum
working capital of not less than $750,000 in cash or cash equivalents less any
amounts already advanced to Fairfields as part of promissory notes and agrees to
undertake a mutually approved exploration program on the Properties with a
budget of not less than $1,500,000.  On or before February 15, 2011, the
Purchaser covenants that it shall have minimum working capital of $1,500,000 in
cash or cash equivalents less any amounts already advanced to Fairfields or
spent on the Properties between closing and February 15th (the “Cash
Requirement”).   Goldbag agrees to continue to fund Focus Gold Mexico’s
operating expenses out of this existing cash as required subject to budget
approval.  Gold Bag agrees that if the Purchaser does not have minimum working
capital of at least $1,500,000 in cash or cash equivalents on or before February
15, 2011, then Gold Bag agrees to issue to the Sellers an additional 2,500,000
Gold Bag Shares as a penalty.”
 
5.
Save and except for the amendments mentioned in Articles 2 and 3 above, the
terms of the Purchase Agreement shall remain in full force and effect between
the parties and are otherwise unamended.

 
6.
This agreement shall be governed by and construed in accordance with the laws of
the State of Delaware and this agreement shall in all respects be treated as a
Delaware contract.  The parties hereto irrevocably attorn to the jurisdiction of
the courts of the State of Delaware to resolve any dispute which may arise among
them concerning this agreement and the subject matters hereof

 
7.
This agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one in
the same instrument and may be delivered by facsimile or electronic
transmission.



[remainder of page intentionally blank]
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
written above.
 

 
FOCUS GOLD MEXICO CORPORATION
              By: 
/s/ Grant White
   
Name: Grant White
   
Title: President
 
I have the authority to bind the Corporation
                   
FAIRFIELDS GOLD, S.A. de C.V.
              By: /s/ Eduardo Zayas Duenas    
Name: Eduardo Zayas Duenas
   
Title: President
 
I have the authority to bind the Corporation
   
 
             
GOLD BAG INC.
              By:  /s/ Grant White    
Name: Grant White
   
Title: CEO
 
I have the authority to bind the Corporation
   
Witness
                /s/ Santiago Leon Aveleyra   /s/ Eduardo Zayas Duenas
Santiago Leon Aveleyra
 
Eduardo Zayas Duenas



 
 
 

--------------------------------------------------------------------------------